UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549Form 8-K CURRENT REPORTPURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (date of earliest event reported):May 25, 2010 Unify Corporation (Exact name of registrant as specified in its charter) Delaware 001-11807 94-2710559 (State or other jurisdiction (Commission File No.) (I.R.S. Employer of incorporation) Identification No.) 1420 Rocky Ridge DriveRoseville, California 95661(Address of principal executive offices) Registrant’s telephone number, including area code:(916) 218-4700 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders On May 25, 2010, Unify Corporation (the “Company” or “Unify”) announced the results of its Annual Meeting that was held on April 8, 2010 at 9:00 am at the Company’s corporate headquarters office located at 1420 Rocky Ridge Drive, Suite 380, Roseville, CA.
